DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 12 February 2021. As per applicant’s request, claims 1, 9-11, 13, 19-20 have been amended. Claims 1-20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in applicant interview of 26 February 2021 from Edward P. Ryan Reg. No. 64912.
The claims have been amended as follows:
1. (Currently amended) A neural network, comprising: 
a plurality of neuron layers arranged in order from an input neuron layer to an output neuron layer, with at least one hidden layer between them; 
a plurality of weight arrays between respective pairs of neuron layers, each weight array comprising: 
a plurality of controllable resistance elements, each controllable resistance element comprising: 

a first pass transistor configured to apply a static charge increment or decrement to the junction field effect transistor responsive to a control pulse, using the control pulse itself as a voltage source for the static charge increment or decrement, such that the resistance on the signal line changes, wherein the static charge is stored by a capacitor connected in parallel with a gate of the junction field effect transistor; and 
a plurality of AND gates configured to control addressing of the plurality of controllable resistance elements, wherein the control pulse is only passed to a controllable resistance element when a respective AND gate is triggered; and 
a training module configured to train the neural network by adjusting resistances of the plurality of controllable resistance elements in each of the plurality of weight arrays.

5.  (Canceled)

9. (Currently Amended) The neural network of claim 8, wherein the pulse increments or decrements [[a]]the static charge on [[a]]the junction field effect transistor in the respective controllable resistance element.

13. (Currently amended) A neural network, comprising: 
a plurality of neuron layers arranged in order from an input neuron layer to an output neuron layer, with at least one hidden layer between them; 

a plurality of controllable resistance elements, arranged in a multi-dimensional array, each dimension having a size greater than one, each controllable resistance element comprising: 
a junction field effect transistor configured to provide a resistance on a signal line; and 
a first pass transistor configured to apply a static charge increment or decrement to the junction field effect transistor responsive to a control pulse, using the control pulse itself as a voltage source for the static charge increment or decrement, such that the resistance on the signal line changes, wherein the static charge is stored by a capacitor connected in parallel with a gate of the junction field effect transistor; and 
a plurality of AND gates configured to control addressing of the plurality of controllable resistance elements, wherein the control pulse is only passed to a controllable resistance element when a respective AND gate is triggered; and 
a training module configured to apply an input signal to an array of weights, to generate weighted output signals based on resistances of respective weights in the array of weights; to determine a difference between the weighted output signals and a predetermined expected output; and to set weights in the array of weights by applying a pulse to a controllable resistance element in each weight.

16.  (Canceled)

the static charge on [[a]]the junction field effect transistor in the respective controllable resistance element.

Allowable Subject Matter
Claims 1-4, 6-15, 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1 and 13 and further search, claims 1and 13 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1 and 13:
...
a first pass transistor configured to apply a static charge increment or decrement to the junction field effect transistor responsive to a control pulse, using the control pulse itself as a voltage source for the static charge increment or decrement, such that the resistance on the signal line changes, wherein the static charge is stored by a capacitor connected in parallel with a gate of the junction field effect transistor;
...

Regarding the cited limitations of claims 1 and 13, which do not appear to be taught by the prior art: Nishitani et al. teaches training a neural network array circuit by adjusting weights, where the weights are stored by adjusting the voltage across a controllable resistive element comprising a 
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise a pass transistor, responsive to a control pulse, applying an increment or decrement to the static charge of the jFET such that the resistance across the jFET changes, where the control pulse is the voltage source for the static charge increment or decrement and wherein the static charge is stored by a capacitor connected in parallel with the gate of the jFET.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in each of the independent claims 1, 13.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 13 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125